J-S47012-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: B.T.F., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: K.F., MOTHER                    :   No. 857 MDA 2020

                 Appeal from the Decree Entered May 29, 2020
               In the Court of Common Pleas of Lancaster County
                       Orphans' Court at No: 2019-02489

BEFORE:      STABILE, J., NICHOLS, J., and STRASSBURGER, J.*

MEMORANDUM BY STABILE, J.:                           FILED DECEMBER 16, 2020

        K.F. (“Mother”) appeals from the decree entered May 29, 2020, which

terminated involuntarily her parental rights to her son, B.T.F. (“Child”).1 After

careful review, we affirm.2
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1The orphans’ court entered a separate decree terminating the parental rights
of Child’s father, M.M. (“Father”). Father appealed at Superior Court docket
number 839 MDA 2020. We address his appeal in a separate memorandum.

2 The orphans’ court based its order in part on information contained in Child’s
dependency record. While the court incorporated the dependency record as
part of the termination proceedings, it did not enter a copy of the record as
an exhibit, and Mother did not appeal from any dependency orders. Thus, this
Court did not receive the dependency record to review for this appeal. For
the reasons discussed below, however, the evidence was sufficient to support
the court’s decision, even in the absence of the dependency record. We also
note that it was Mother’s responsibility to ensure that the record before this
Court was complete. See Pa.R.A.P. 1921, Note (“All involved in the appellate
process have a duty to take steps necessary to assure that the appellate court
has a complete record on appeal, so that the appellate court has the materials
J-S47012-20



       The Lancaster County Children and Youth Social Services Agency (“the

Agency”) became involved with Child at the time of his birth in March 2018,

after receiving a report that Child was experiencing withdrawal symptoms due

to prenatal exposure to “substances.” N.T., 2/6/20, at 6. The Agency devised

a safety plan, providing that Child’s maternal grandmother would supervise

all contact between Mother and Child. Id. at 5. Mother allegedly violated the

safety plan by leaving her home with Child and without the supervision of the

maternal grandmother. Id. As a result, the Agency obtained custody of Child

in June 2018 and placed him in foster care.3 Id. at 4.

       Significantly, Mother has a lengthy history of involvement with the child

welfare system. Although the details are not entirely clear from the record,

Mother is an indicated perpetrator of child abuse, and her parental rights were

terminated as to two other children in 2016.4 Id. at 4-6, 24-25. When the

juvenile court adjudicated Child dependent, it found aggravated circumstances


____________________________________________


necessary to review the issues raised on appeal. Ultimate responsibility for a
complete record rests with the party raising an issue that requires appellate
court access to record materials.”).

3 At the time the Agency obtained custody of Child, it was not aware of Father’s
identity. The Agency identified Father in September 2018 and confirmed his
paternity via a paternity test. N.T., 2/6/20, at 10.

4 Mother is on parole because of a series of criminal offenses, including felony
aggravated assault, dating back to 2014. N.T., 2/6/20, at 9-10. She was
incarcerated and then released in 2017. Id. at 23. Testimony from a prior
termination hearing, which the orphans’ court continued in order to appoint
new counsel for Mother, indicates that her offenses resulted from the same
incident or incidents as her child abuse finding. N.T., 12/16/19, at 5.

                                           -2-
J-S47012-20



as to Mother and declined to provide her with a reunification plan. Id. at 6.

The court did provide Mother with the opportunity to attend visits with Child,

but she attended only three possible visits, the last of which occurred on July

10, 2018. Id. at 7. After that, Mother did not call to confirm her attendance

at visits in advance or cancelled at the “last minute.” Id. at 6-7. The court

suspended Mother’s visits in September 2018. Id. at 7.

       On October 11, 2019, the Agency filed a petition to terminate Mother’s

parental rights to Child involuntarily. The orphans’ court conducted a hearing

to address the petition on February 6, 2020. Following the hearing, on May

29, 2020, the court entered its decree terminating Mother’s parental rights. 5

Mother timely filed a notice of appeal on June 19, 2020, along with a concise

statement of errors complained of on appeal.

       Mother now raises the following claims for our review:

       1. Whether the [o]rphan[s’] [c]ourt erred in its [d]ecree [entered]
       . . . May 29, 2020 that the . . . Agency had met its burden in
       proving that [M]other’s parental rights should be terminated when
       there is evidence she was working on and completing her goals to
       be considered in lieu of a child permanency plan throughout the
       time the child was in custody?

       2. Whether the [o]rphan[s’] [c]ourt erred in its decree [entered]
       . . . May 29, 2020 that the . . . Agency had met its burden in
       proving that [M]other’s pa[rent]al rights should be terminated and
       not allow [sic] [M]other additional time to complete the
       requirements to enable reunification when [M]other testified
       under oath to the progress and efforts that were being made
       towards reunification with her son, [Child?]

____________________________________________


5The orphans’ court entered an initial decree on May 21, 2020, but entered
an amended decree on May 29, 2020, to list the correct counsel for Mother.

                                           -3-
J-S47012-20


Mother’s Brief at 8 (orphans’ court answers omitted).

     We review Mother’s claims pursuant to the following standard of review:

     The standard of review in termination of parental rights cases
     requires appellate courts to accept the findings of fact and
     credibility determinations of the trial court if they are supported
     by the record. If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. A decision may be reversed for an abuse
     of   discretion    only   upon     demonstration      of    manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. The trial
     court’s decision, however, should not be reversed merely because
     the record would support a different result. We have previously
     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Section 2511 of the Adoption Act governs the involuntary termination of

parental rights. See 23 Pa.C.S.A. § 2511. It requires a bifurcated analysis:

     . . . . Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Here, the orphans’ court terminated Mother’s parental rights pursuant

to Section 2511(a)(1), (2), and (b). We need only agree with the court as to



                                     -4-
J-S47012-20


any one subsection of Section 2511(a), as well as Section 2511(b), to affirm.

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal denied,

863 A.2d 1141 (Pa. 2004). In this case, we focus on Section 2511(a)(1) and

(b), which provide:

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

           (1) The parent by conduct continuing for a period of
           at least six months immediately preceding the filing of
           the petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused
           or failed to perform parental duties.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

                                     ***

23 Pa.C.S.A. § 2511(a)(1), (b).

     While Mother purports to raise two separate claims for our review, both

claims are substantially identical and relate to Section 2511(a). Accordingly,

we begin by addressing the termination of Mother’s parental rights pursuant

to Section 2511(a)(1). To satisfy the requirements of Section 2511(a)(1),


                                    -5-
J-S47012-20


“the moving party must produce clear and convincing evidence of conduct,

sustained for at least the six months prior to the filing of the termination

petition, which reveals a settled intent to relinquish parental claim to a child

or a refusal or failure to perform parental duties.” In re Z.S.W., 946 A.2d

726, 730 (Pa. Super. 2008).       The orphans’ court must then consider the

parent’s explanation for his or her abandonment of the child, in addition to

any post-abandonment contact. Id. This Court has emphasized that a parent

does not perform parental duties by displaying a merely passive interest in

the development of a child. In re B.,N.M., 856 A.2d 847, 855 (Pa. Super.

2004), appeal denied, 872 A.2d 1200 (Pa. 2005) (quoting In re C.M.S., 832

A.2d 457, 462 (Pa. Super. 2003), appeal denied, 859 A.2d 767 (Pa. 2004)).

Rather,

      [p]arental duty requires that the parent act affirmatively with
      good faith interest and effort, and not yield to every problem, in
      order to maintain the parent-child relationship to the best of his
      or her ability, even in difficult circumstances. A parent must utilize
      all available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed in
      the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one’s parental responsibilities while
      others provide the child with his or her physical and emotional
      needs.

Id. (citations omitted).

      In her brief, Mother contends that the orphans’ court should not have

terminated her parental rights because of the progress she was making toward

reunification with Child. She contends that she was compliant with her parole,


                                      -6-
J-S47012-20


had obtained employment, was receiving mental health treatment, completed

parenting classes, and was seeking substance abuse treatment. Mother’s Brief

at 13-19. Regarding her failure to attend visits with Child, Mother blames this

on “illnesses, lack of transportation[,] and a desire to have her daughter also

visit with [Child.]” Id. at 13-15. She insists that she requested photographs

and updates regarding Child after the suspension of her visits. Id. at 15, 18-

19.

      The orphans’ court explained its decision to terminate Mother’s parental

rights pursuant to Section 2511(a) as follows, in relevant part:

            The court did not grant Mother a plan for reunification with
      the [c]hild because of the presence of multiple aggravated
      circumstances: Mother’s parental rights were involuntarily
      terminated to two of her other children and, in a judicial finding,
      Mother was determined to be the perpetrator of abuse upon a
      child. Mother’s history of having children that she is unable to
      parent goes back to 2007. Further, Mother’s behavior in failing to
      make any effort to demonstrate commitment to the [c]hild
      indicates her desire to relinquish her parental rights. . . . Instantly,
      Mother’s failure to parent requires that her parental rights be
      terminated. Mother has been given many opportunities to correct
      her problems, but she has failed to address them. The Agency
      provided services to Mother in the past but she failed to complete
      those objectives. Mother was well aware of what she needed to
      work on, which primarily was to remain free from drugs and
      alcohol, to have healthy mental health functioning, and to
      successfully complete a parenting class. While the court did not
      give Mother a child’s permanency plan with a goal of reunification
      with the [c]hild, had Mother demonstrated substantial progress
      toward resolving these principal concerns the court may well have
      ordered that the [c]hild be returned to her. Instead, Mother has
      demonstrated a profound incapacity to parent and a refusal to
      remedy those critical conditions. Sadly, Mother remains the same
      person she was when her first child was placed in the custody of
      the Agency. The totality of the record[] amply demonstrates that
      Mother is unable to parent the [c]hild.

                                       -7-
J-S47012-20



Orphans’ Court Opinion, 7/16/20, at 16-17.

      Our review of the record supports the conclusion of the orphans’ court.

The Agency filed its termination petition on October 11, 2019, such that the

critical six-month period began on April 11, 2019. During that period, Mother

had no contact with Child. As summarized above, Mother had the opportunity

to visit with Child after his placement in foster care, but she attended only

three visits, the last of which occurred on July 10, 2018. N.T., 2/6/20, at 7.

After that, Mother did not call to confirm her attendance at visits in advance

or cancelled at the “last minute.” Id. at 6-7. The juvenile court suspended

Mother’s visits in September 2018. Id. at 7. Agency caseworker, Jacqueline

McNelis, testified that Mother last saw Child during the visit on July 10, 2018,

and that she was not aware of Mother making any effort to inquire about Child

since that time. Id. at 7, 39.

      Additionally, the record indicates that Mother failed to address the issues

resulting in Child’s placement in foster care. Ms. McNelis testified that, while

Mother had not committed any parole violations, she was not aware of Mother

obtaining mental health treatment, completing a parenting class, or otherwise

doing anything to better herself. Id. at 9-10, 38-39. Most troublingly, Mother




                                      -8-
J-S47012-20


submitted a drug screen on November 7, 2019, which came back positive for

amphetamines and methamphetamines.6 Id. at 7-8.

       Therefore, the record confirms that Mother refused or failed to perform

parental duties during the six months immediately preceding the filing of the

termination petition pursuant to Section 2511(a)(1). Mother had no contact

with Child during the relevant period, and made no apparent effort to have

contact with Child or to remedy the issues preventing Child from returning to

her care. While Mother testified that she had been attending mental health

treatment7 and seeking substance abuse treatment, among other things, the

court was under no obligation to accept that testimony. Id. at 54-59; see In

the Interest of D.F., 165 A.3d 960, 966 (Pa. Super. 2017) (“The [o]rphans’

[c]ourt is free to believe all, part, or none of the evidence presented and is

likewise free to make all credibility determinations and resolve conflicts in the

evidence.”). Even assuming the accuracy of Mother’s testimony, the minimal

____________________________________________


6 Mother also is involved with the Agency regarding a different child. Agency
supervisor, Kimberly Wright, testified that the Agency became involved with
that child due to “Mother’s history[,]” the child’s truancy issues, and drug use
by the child’s father. N.T., 2/6/20, at 47-48. Ms. Wright explained that the
juvenile court adjudicated the child dependent while permitting her to remain
in the home and ordered Mother to provide the drug screen on November 7,
2019. Id. at 48, 53. Ms. Wright added that Mother has communicated with
the Agency inconsistently since that time. Id. at 49-53.

7 More specifically, Mother’s testimony appears to indicate that she had been
attending mental health treatment up until the last two months and was now
seeking treatment at a provider located closer to her home. N.T., 2/6/20, at
55.



                                           -9-
J-S47012-20


efforts she described would not excuse her complete failure to have contact

with Child for over a year and a half.8 Thus, Mother’s claims do not entitle her

to relief.

       We next consider the termination of Mother’s parental rights pursuant

to Section 2511(b). The requisite analysis is as follows:

       Section 2511(b) focuses on whether termination of parental rights
       would best serve the developmental, physical, and emotional
       needs and welfare of the child. As this Court has explained,
       Section 2511(b) does not explicitly require a bonding analysis and
       the term ‘bond’ is not defined in the Adoption Act. Case law,
       however, provides that analysis of the emotional bond, if any,
       between parent and child is a factor to be considered as part of
       our analysis. While a parent’s emotional bond with his or her child
       is a major aspect of the [S]ection 2511(b) best-interest analysis,
       it is nonetheless only one of many factors to be considered by the
       court when determining what is in the best interest of the child.

              [I]n addition to a bond examination, the trial court can
              equally emphasize the safety needs of the child, and
              should also consider the intangibles, such as the love,
              comfort, security, and stability the child might have
              with the foster parent. Additionally, this Court stated
              that the trial court should consider the importance of
              continuity of relationships and whether any existing
              parent-child bond can be severed without detrimental
              effects on the child.




____________________________________________


8 Mother offered little explanation for her failure to visit with Child, other than
stating that she had wanted to get a later visitation time in order to bring her
other child with her. N.T., 2/6/20, at 61-62. Mother also indicated that she
attempted to call the Agency to inquire about Child “a couple of times[,]”
explaining that she has “really bad anxiety[,]” and that her mother makes her
phone calls for her. Id. at 60-61.

                                          - 10 -
J-S47012-20


In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted).

      Mother failed to include a claim as to Section 2511(b) in her statement

of questions involved or in her concise statement of errors complained of on

appeal. Thus, Mother waived any challenge regarding that subsection. See

In re M.Z.T.M.W., 163 A.3d 462, 466 (Pa. Super. 2017) (“[I]t is well-settled

that issues not included in an appellant’s statement of questions involved and

concise statement of errors complained of on appeal are waived.”).

      Even if Mother had not waived this claim, it would be meritless. Mother

does not include a separate claim regarding Section 2511(b) in her brief but

instead includes references to Section 2511(b) in both of her claims regarding

Section 2511(a). See Mother’s Brief at 16-17. In essence, Mother repeats

her previous argument that she was making progress toward reunification

with Child, and contends that the Agency did not present sufficient evidence

addressing whether Child shares a bond with her and what effect terminating

her parental rights would have on Child. Id.

      The orphans’ court explained its decision to terminate Mother’s parental

rights pursuant to Section 2511(b) as follows:

             In respect to Mother, the record more than amply
      demonstrates that there is no bond between Mother and the
      [c]hild to consider. Mother had absolutely no contact with the
      [c]hild from July 2018 (when the [c]hild was just four months of
      age) through the conclusion of the termination proceedings on
      February 6, 2020.

                                    - 11 -
J-S47012-20



                                    ***

            The [c]hild deserves a nurturing, loving and stable home.
      The [c]hild enjoys a home possessing these characteristics with
      the resource family. It is in the [c]hild’s best interest that Mother’s
      . . . parental rights be terminated so the [c]hild will have
      permanency and a loving family to support all of his needs.

Orphans’ Court Opinion, 7/16/20, at 21-22.

      The record once again supports the decision of the orphans’ court. Child

was born in March 2018 and entered foster care in June 2018. N.T., 2/6/20,

at 4. Mother visited Child only three times while he was in foster care and has

not had any contact with him at all since July 2018. Id. at 7. In contrast to

Child’s minimal contact with Mother, Ms. McNelis agreed that Child had spent

his entire placement in foster care residing with the same pre-adoptive foster

family, and that he did not “know anyone else . . . as a “parental role model[.]”

Id. at 20-21. Under these circumstances, it is clear that Mother and Child do

not share a bond, and that terminating Mother’s parental rights involuntarily

would best serve Child’s needs and welfare pursuant to Section 2511(b). See

Matter of Adoption of M.A.B., 166 A.3d 434, 449 (Pa. Super. 2017) (“[A]

child develops a meaningful bond with a caretaker when the caretaker

provides stability, safety, and security regularly and consistently to the child

over an extended period of time.”).

      Based on the foregoing, the orphans’ court did not abuse its discretion

or commit an error of law by terminating Mother’s parental rights involuntarily.

Therefore, we affirm the court’s May 29, 2020 decree.


                                      - 12 -
J-S47012-20


     Decree affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2020




                          - 13 -